DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
 Claims 1, 2, 6, 8, 9, 14, 15 and 16 have been amended by Applicant. No claims have been added or cancelled. Claims 1-16 are currently pending. 

Response to Arguments
Objections to the Specification
The objection to the specification set forth in the Office Action dated 09/02/2021 has been withdrawn in view of Applicant’s amendment to the specification. 
Claim Interpretation under 35 U.S.C. 112(f)
Claim Interpretation under 35 U.S.C. 112(f) stated in the Office Action dated 09/02/2021 has been withdrawn in view of Applicant’s amendments to claims 1, 2, 6, 8, 9, 14, and 15. 
Claim Rejections under 35 U.S.C. 102 
 The rejection of claims 1, 8-10, and 14-16 under 35 U.S.C. 102(a)(2) has been withdrawn in view of Applicant’s amendments to independent claims 1, 15, and 16. However, upon further consideration and in view of said amendments to the claims, a new grounds of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.  
 Claim Rejections under 35 U.S.C. 103
  The rejection of claims 2-7 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claim 1. However, upon further consideration and in view of said amendments to the claim, a new grounds of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.  
The rejection of claims 11-13 under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to independent claim 15. However, upon further consideration and in view of said amendments to the claim, a new grounds of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.  

Applicant’s arguments with respect to amended claims 1, 15, and 16 (and dependent claims therefrom) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160328644 A1) in view of Tan et al. (US 20170255859 A1). 

Regarding claim 1, Lin teaches an information processing apparatus comprising:
an acquiring unit configured to acquire restrictions relating to each hardware device of a plurality of hardware devices (Lin, Paragraph [0054] teaches collecting information regarding resource availability; Lin, Paragraph [0053] teaches examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.); and 

a determining unit configured to perform determination as to whether or not a neural network of nodes satisfies the restrictions relating to each hardware device (Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications.; Lin, Paragraph [0049], teaches “One example of a machine learning process is an artificial neural network (ANN)”; Lin, Paragraph [0054] teaches based on collected information about resource availability a mapper proposes new configurations [of neural network] – see paragraph [0052]]; Lin, Paragraph [0081] teaches “a neuron model is configured to adaptively select a configuration for an artificial neural network. The neuron model includes a determining means, and/or dynamically selecting means.”; ,

… wherein the acquiring unit and the determining unit are each implemented via at least one processor (Lin, Paragraph [0086] teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not limited to a circuit, an application specific integrated circuit, or processor; [Note: modules and software components executing via a processor understood to read on determining unit and acquiring unit as claimed]).

Although Lin substantially teaches the claimed invention, Lin does not distinctly disclose wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device, and …

Nevertheless, Tan teaches wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device (Tan, Paragraph [0025] teaches “The central control device 110 may assign certain neural network tasks of a given layer to a given device or combination of devices. In these and other embodiments, the physical devices operating the layers of the system 100 may have limited computing resources, such as limited power, limited memory, limited storage, and/or limited processing capability. However, by having multiple distributed devices operating the layers of the system 100, the processing and Note: processing of layer(s) of a neural network, disclosed in Tan paragraph [0025], understood to read on … a number of nodes capable of being processed by the hardware device]), and …

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the adaptive selection and/or training of neural network configurations based on device requirements, as taught by Lin, with the distributed processing of neural network layers, taught by Tan, in order to address neural network analysis that may consume large amounts of computing and/or network resources. (Tan, Paragraph [0002], [0012], and [0025]). 


Regarding claim 8, the combination of Lin in view of Tan teaches all of the limitations of claim 1, and Lin further teaches further comprising: a learning unit configured to perform learning for each layer in the neural network, in accordance with a hardware device associated with the layer, on a basis of the restrictions (Lin, Paragraph [0007] teaches deep neural networks may be trained to recognize a hierarchy of features…these multi-layered architectures may be trained one layer at a time.; Lin, Paragraph [0050] teaches “larger ANN models that use more computational resources may have increased levels of accuracy on a given task when compared with smaller ANN models that were trained to perform the same task. In most cases, the desired accuracy of an ANN model on a task is weighed against the , 

wherein the learning unit is implemented via at least one processor (Lin, Paragraph [0086] teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not limited to a circuit, an application specific integrated circuit, or processor; [Note: modules and software components executing via a processor understood to read on determining unit and acquiring unit as claimed]).


	Regarding claim 9, the combination of Lin in view of Tan teaches all of the limitations of claim 1, and Lin further teaches further comprising: a generating unit configured to generate another neural network with a different network structure from a neural network determined to satisfy the restrictions by the determining unit (Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications… If the current configurations are not appropriate selecting and applying new configurations that satisfy the requirements for system resources and performance specifications.); and 

an evaluating unit configured to acquire an evaluation result of the generated neural network, wherein the evaluating unit updates a Pareto optimal solution relating to an already evaluated neural network on a basis of the evaluation result of the generated neural network, wherein the generating unit generates another neural network with a different network structure from a neural network relating to the Pareto optimal solution (Lin, Paragraph [0056] teaches determine which neural network configuration may be based on factors such as performance of the current configuration and the new configuration, power consumption associated with the current configuration and the new configuration, processor resources associated wit the current configuration and the new configuration, amongst other device related factors and/or constraints.; Lin, Paragraph [0057] teaches selection of new neural network configurations is a multi-dimensional optimization problem [note: multi-dimensional optimization understood to read on pareto optimal solution] ), and 

wherein the generating unit and the evaluating unit are ach implemented via at least one processor (Lin, Paragraph [0086] teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not limited to a circuit, an application specific integrated circuit, or processor; [Note: modules and software components executing via a processor understood to read on determining unit and acquiring unit as claimed]).


	Regarding claim 10, the combination of Lin in view of Tan teaches all of the limitations of claim 9, and Lin further teaches wherein the determining unit performs determination as to whether or not the neural network generated by the generating unit satisfies the restrictions, and the generating unit repeats generation of the other neural network until a neural network determined to satisfy the restrictions by the determining unit is generated (Lin, Paragraph [0057] teaches the selection of the new neural network configurations is a multi-dimensional optimization problem…a cascaded reduction strategy may be applied, where all configurations or models are ranked .. Each set of configurations may be evaluated, one by one, until all process requirements (e.g., system resources and performance specifications) are met.).


	Regarding claim 14, the combination of Lin in view of Tan teaches all of the limitations of claim 1, and Lin further teaches further comprising: a communication control unit configured to cause a determination result by the determining unit to be transmitted (Lin, Paragraph [0011] teaches an apparatus including means for determining current system resources and performance specification of a current system. The apparatus also includes means for determining a new configuration for machine learning process [i.e., a neural network] based at least in part on the current system resources and the performance specifications; Lin, Paragraph [0012] further teaches wireless communication having a memory and at least one processor coupled to the memory, wherein the processor(s) is configured to determine current system resources and performance specifications of a current system and also configured to determine a new configuration of a machine learning process [i.e., a neural network]  based at least in part on the current system resources and the performance specifications.; Lin, Paragraph [0097] teaches communication media including any medium that facilitates transfer of a computer program from one place to another.), 

	wherein the communication control unit is implemented via at least one processor (Lin, Paragraph [0012] further teaches wireless communication having a memory and at least one processor coupled to the memory, wherein the processor(s) is configured to determine current system resources and performance specifications of a current system and also configured to determine a new configuration of a machine learning process [i.e., a neural network]  based at least in part on the current system resources and the performance specifications.; Lin, Paragraph [0086] further teaches determining unit and acquiring unit as claimed]).



Regarding claim 15, Lin teaches information processing apparatus comprising: a receiving unit configured to receive a determination result as to whether or not a neural network of nodes satisfies restrictions relating to each hardware device of a plurality of hardware devices; and a processing unit configured to perform processing on a basis of the determination result (Lin, Paragraph [0054] teaches collecting information regarding resource availability; Lin, Paragraph [0053] teaches examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.; Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications.; Lin, Paragraph [0049], teaches “One example of a machine learning process is an artificial neural network (ANN)”; Lin, Paragraph [0054] teaches based on collected information about resource availability a mapper proposes configurations [of neural networks] – see paragraph [0052]]; Lin, Paragraph [0081] teaches “a neuron model is configured to adaptively select a , 

… wherein the receiving unit and the processing unit are each implemented via at least one processor (Lin, Paragraph [0086] teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not limited to a circuit, an application specific integrated circuit, or processor;).

Although Lin substantially teaches the claimed invention, Lin does not distinctly disclose wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device, and …

Nevertheless, Tan teaches wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device (Tan, Paragraph [0025] teaches “The central control device 110 may assign certain neural network tasks of a given layer to a given device or combination of devices. In these and other embodiments, the physical devices operating the layers of the system 100 may have limited computing resources, such as limited power, limited memory, limited storage, and/or limited processing capability. However, by having multiple distributed devices operating the layers of the system 100, the processing and Note: processing of layer(s) of a neural network, disclosed in Tan paragraph [0025], understood to read on … a number of nodes capable of being processed by the hardware device]), and …

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the adaptive selection and/or training of neural network configurations based on device requirements, as taught by Lin, with the distributed processing of neural network layers, taught by Tan, in order to address neural network analysis that may consume large amounts of computing and/or network resources. (Tan, Paragraph [0002], [0012], and [0025]).



	Regarding claim 16, Lin teaches an information processing method comprising: acquiring restrictions relating to each hardware device of a plurality of hardware devices (Lin, Paragraph [0054] teaches collecting information regarding resource availability; Lin, Paragraph [0053] teaches examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.;); and

performing determination as to whether or not a neural network of nodes satisfies the restrictions relating to each hardware device (Lin, Paragraph [0053] ,

Although Lin substantially teaches the claimed invention, Lin does not distinctly disclose wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device.

Nevertheless, Tan teaches wherein the restrictions relating to each hardware device include a number of nodes capable of being processed by the hardware device (Tan, Paragraph [0025] teaches “The central control device 110 may assign certain neural network tasks of a given layer to a given device or combination of devices. In these and other embodiments, the physical devices operating the layers of the system 100 may have limited computing resources, such as limited power, limited memory, limited storage, and/or limited processing capability. However, by having multiple distributed devices operating the layers of the system 100, the processing and Note: processing of layer(s) of a neural network, disclosed in Tan paragraph [0025], understood to read on … a number of nodes capable of being processed by the hardware device]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the adaptive selection and/or training of neural network configurations based on device requirements, as taught by Lin, with the distributed processing of neural network layers, taught by Tan, in order to address neural network analysis that may consume large amounts of computing and/or network resources. (Tan, Paragraph [0002], [0012], and [0025]).


14.	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Tan et al., and in view of Kudritskiy (US 20130254138 A1).

	Regarding claim 2, the combination of Lin in view of Tan teaches all of the limitations of claim 1, however, the combination does not distinctly disclose a design control unit configured to control designing of the neural network based on input by a user, wherein the design control unit is implemented via at least one processor.

a design control unit configured to control designing of the neural network based on input by a user, wherein the design control unit is implemented via at least one processor (Kudritskiy, Paragraph [0068] teaches a graphical user interface to design, view, and modify artificial neural networks.).

[EXAMINER NOTE: Although Lin, Paragraph [0053] teaches “a controller selects and applies new [neural network] configurations that satisfy the requirements for system resources…”, Lin does not distinctly disclose design control unit configured to control designing of the neural network based on input by a user.]

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the adaptive selection and/or training of neural network configurations based on device requirements, as disclosed by Lin, as modified by the distributed processing of neural network layers, taught by Tan, to further include the graphical user interface for designing, viewing, and modifying artificial neural networks, as disclosed by Kudritskiy, in order to provide a real-time representation of an artificial neural network and of graphical effects of running of the neural network. (Kudritskiy, Abstract and Paragraph [0087]). 



	Regarding claim 3, the combination of Lin in view of Tan and Kudritskiy teaches all of the limitations of claim 2, and the combination further teaches wherein the determining unit performs the determination in a case where the neural network is changed by the design control unit (Lin, Paragraph [0056] teaches determining which [neural network] configuration to select may be based many factors such as a determination based on performance of the current configuration and the new configuration… power consumption associated with the current configuration and the new configuration… processor resources associated with the current configuration and the new configuration, amongst other factors..; [Note: Lin, Paragraph [0081] teaches “a neuron model is configured to adaptively select a configuration for an artificial neural network. The neuron model includes a determining means, and/or dynamically selecting means.”; Kudritskiy, Paragraph [0087] where the user enters a change while the ANN is running, the user can see the effect of those changes.).

	Motivation to combine same as stated above for claim 2. 


	Regarding claim 4, the combination of Lin in view of Tan and Kudritskiy teaches all of the limitations of claim 3, and the combination further teaches wherein the design control unit performs rearrangement of a layer relating to the change so that the restrictions are satisfied in a case where it is determined by the determining unit that the restrictions are not satisfied (Lin, Paragraph [0053] teaches controller selects and applies new neural network configurations that satisfy the .

	Motivation to combine same as stated above for claim 2. 



	Regarding claim 5, the combination of Lin in view of Tan and Kudritskiy teaches all of the limitations of claim 2, and the combination further teaches wherein the design control unit creates a program for constructing the neural network in a case where it is determined by the determining unit that the restrictions are satisfied (Lin, Paragraph [0066] teaches a database of deep convolutional networks architectures with varying complexity may be generated offline…optimally trained DCNs .

	Motivation to combine same as stated above for claim 2.


	Regarding claim 6, the combination of Lin in view of Tan teaches all of the limitations of claim 1, however the combination does not distinctly disclose a display control unit configured to cause a warning screen indicating that the restrictions are not satisfied to be displayed in a case where it is determined by the determining unit that the restrictions are not satisfied, wherein the display control unit is implemented via at least one processor. 

	Nevertheless, Kudritskiy teaches a display control unit configured to cause a warning screen indicating that the restrictions are not satisfied to be displayed in a case where it is determined by the determining unit that the restrictions are not satisfied, wherein the display control unit is implemented via at least one processor (Kudritskiy, Paragraph [0068] teaches a graphical user interface (GUI) to design, view, and modify ANNs, wherein the GUI includes multiple windows for viewing .


	Motivation to combine same as stated above for claim 2. 



	Regarding claim 7, the combination of Lin in view of Tan and Kudritskiy teaches all of the limitations of claim 6, and the combination further teaches wherein the warning screen presents a portion where the restrictions are not satisfied in the neural network (Kudritskiy, Paragraph [0068] teaches a graphical user interface (GUI) to design, view, and modify ANNs, wherein the GUI includes multiple windows for viewing arrangements and connections of the ANN, selecting and/or modifying the nodes and connections of the ANN, and for viewing a real time simulation or application of the ANN; Kudritskiy, Paragraph [0076] teaches based on information presented in a window, the user may realize that a particular node is activated…the user may decide that that node should not be activated and can then manipulate various attributes of one or more connections such that it satisfies a desired behavior of a robot [i.e., a hardware device]; Kudritskiy, Paragraph [0082] teaches the described GUI provides a user with an environment for a holistic try-and-see approach to programming the ANN.).

	Motivation to combine same as stated above for claim 2. 


15.	Claims 11-13 are rejected under 35 U.S.C. 103 over Lin et al. in view of Tan et al., and in further view of Jin et al., “Neural Network Regularization and Ensembling Using Multi-objective Evolutionary Algorithms”, Proceedings of 2004 Congress on Evolutionary Computation, (2004). 

	Regarding claim 11, the combination of Lin in view of Tan teaches all of the limitations of claim 9, however, the combination does not distinctly disclose wherein the generating unit generates the other neural network by genetic operation.

	Nevertheless, Jin teaches wherein the generating unit generates the other neural network by genetic operation (Jin, pg. 3, col. 1, section C, teaches “[a] genetic algorithm with a hybrid of binary and real valued coding has been used for optimizing the structure and weights of the neural networks.”).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the adaptive selection and/or training of neural network configurations based on device requirements, as disclosed by Lin, as modified by the distributed processing of neural network layers, taught by Tan, to further include the multi-objective evolutionary algorithm techniques, as taught by Jin, in order to easily construct neural network ensembles with different levels of model complexity. (Jin, Abstract and Section I, pg.1-2).



	Regarding claim 12, the combination of Lin in view of Tan and Jin teaches all of the limitations of claim 11, and the combination further teaches wherein the genetic operation includes at least one of mutation and crossover (Jin, pg. 3, col. 1, section C, teaches “[a] genetic algorithm with a hybrid of binary and real valued coding has been used for optimizing the structure and weights of the neural networks… A Gaussian type mutation is applied to the chromosome encoding the weight matrix ...”).

	Motivation to combine same as stated above for claim 11.



	Regarding claim 13, the combination of Lin in view of Tan and Jin teaches all of the limitations of claim 12, and the combination further teaches wherein the mutation includes at least one of insertion of a layer, deletion of a layer, change of a layer type, change of a parameter, a graph branch and deletion of a graph branch (Jin, pg. 3, col. 1, section C, teaches a Gaussian type mutation is applied to the chromosome encoding the weight matrix [Note: understood to read on change of a parameter]).

Motivation to combine same as stated above for claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123